Title: William P. Van Ness to Nathaniel Pendleton, [26 June 1804]
From: Van Ness, William P.
To: Pendleton, Nathaniel



[New York, June 26, 1804]
Sir

The letter which you yesterday delivered me and your subsequent communications, in Col Burrs opinion evince no disposition on the part of Genl Hamilton to come to a satisfactory accomodation. The injury complained of and the reparation expected are so definitely expressed in Col: Burr’s letter of the 21st Instant, that there is not perceived a necessity for further explanation on his part. The difficulty that would result from confining the enquiry to any particular times and occasions must be manifest. The denial of a specified conversation only, would leave strong implications that on other occasions improper language had been used. When and where injurious opinions and expressions have been uttered by Genl Hamilton must be best known to him and of him only will Col: Burr enquire. No denial or declaration will be satisfactory unless it be general, so as wholly to exclude the idea that rumors derogatory to Col: Burr’s honor have originated with Genl Hamilton as have been fairly inferred from any thing he has said. A definite reply to a requisition of this nature was demanded by Col: Burrs letter of the 21 Inst. This being refused invites the alternative alluded to in Genl Hamilton’s letter of the 20th. It was required by the position in which the controversy was placed by Genl Hamilton on friday last and I was immediately furnished with a communication demanding a personal interview. The necessity of this measure has not in the opinion of Col. Burr been diminished by the General’s last letter or any communication which has since been received.
I am consequently again instructed to deliver you a message as soon as it may be convenient for you to receive it. I beg therefore you will be so good as to inform me at what hour I can have the pleasure of seeing you.
Your Most obt & very hm Sert

W: P: Van N⟨ess⟩
June 26, 1804
Nathaniel Pendleton Esqr

